                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DIANA C. JENKINS,                           )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:20-CV-00768-MAB
                                             )
 COMMISSIONER OF SOCIAL                      )
 SECURITY,                                   )
                                             )
                      Defendant.

                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated June 21,

2021, Plaintiff’s claims against Defendant Commissioner of Social Security are dismissed

with prejudice (Doc. 27). Accordingly, this action was DISMISSED with prejudice in its

entirety pursuant to Federal Rule of Civil Procedure 41(b).

       DATED: June 21, 2021

                                         MARGARET M. ROBERTIE,
                                         Clerk of Court

                                         BY: /s/ Jennifer Jones
                                            Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                       Page 1 of 1
